EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Note: This Allowability Notice is in response to communication filed on 03/03/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 27-35, 37, and 39 directed to a system for providing instillation fluid to a deep abdominal wound and a connection system for providing instillation therapy and negative pressure therapy to a deep abdominal wound non-elected without traverse. Accordingly, claims 27-35, 37, and 39 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Alexandra Fuchs on 6/7/2022.

The application has been amended as follows:
Claims 27-35, 37, and 39 are cancelled.
In lines 17-18 of claim 1, change “the second surface of the negative pressure manifold coupled to the first surface of the instillation module” to --- the second surface of the negative pressure manifold directly coupled to the first surface of the instillation module ---.
Allowable Claims
Claims 1-2, 4-5, 8, 10-12, and 15 are allowed over the prior art of record.
Reasons for Allowance
The following is a statement of reasons for allowance:
The closest prior art of record is Croizat (US PGPUB 20130066286). 
Croizat, while disclosing a system for providing instillation fluid to a deep abdominal wound, fails to disclose or reasonably suggest alone or in combination, the second surface of the negative pressure manifold directly coupled to the first surface of the instillation module. Examiner did not find any teachings/motivations to modify the second surface of the negative pressure manifold of Croizat to directly couple to the first surface of the instillation module. There is not an apparent/obvious reason/motivation for this modification as this modification increases the complexity of the system in the prior art in terms of structure, function, and design (See MPEP §2143.01 (IV)).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032. The examiner can normally be reached Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHU Q. TRAN/        Examiner, Art Unit 3781                                                                                                                                                                                                /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781